OPINION OP THE COURT. IiANNA, C. J. (after stating the facts as above).  [1] The bill of exceptions having previously been stricken on motion, we have left for consideration but the first three assignments of error, which are predicated upon the court’s action in sustaining plaintiff’s demurrer to the defendant’s answer, and the three assignments of error complained of this action on the demurrer upon different grounds. We find, however, that the defendant after the demurrer was sustained filed an amended answer and later a second amended answer. For this reason, he has lost his right to be heard upon these matters in this court. It has been held that the filing of an amended pleading waives any error, other than jurisdictional, in sustaining a demurrer to the original pleading. 31 Cyc. 744; Bremen M. & M. Co. v. Bremen, 13 N. M. 111, 79 Pac. 806. For the reasons stated,, the judgment of the district court is affirmed, and it is so ordered. Parker and Roberts, JJ., concur.